Citation Nr: 1203172	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's January 2009 substantive appeal, he requested a Board hearing.  A video conference hearing was scheduled for January 6, 2011 and notice of this hearing was sent to the Veteran's address in Mt. Airy, North Carolina.  However, in a letter dated January 7, 2011, and received by VA on January 13, 2011, the Veteran indicated that the hearing notification letter was sent to the wrong address and he did not receive it until the day of the hearing.  The address he listed in the January 7th letter was in Lowgap, North Carolina.  The Veteran requested that his video conference hearing be rescheduled.  It appears that the Veteran has changed addresses and did not receive notification of his hearing until the day of the hearing.  The Veteran should be rescheduled for an in-person hearing at the RO in Winston-Salem, North Carolina (also called a "Travel Board") or a video conference hearing at the RO.  Travel Board and video conference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing at the Winston-Salem, North Carolina RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


